              Case 2:20-cv-00295-JLR Document 21 Filed 12/17/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          MAYZE DANIELS, et al.,                       CASE NO. C20-0295JLR

11                               Plaintiffs,             ORDER
                   v.
12
            NATIONAL RAILROAD
13
            PASSENGER CORPORATION, et
14          al.,

15                               Defendants.

16          Pursuant to the court’s order striking its discovery motion (10/28/20 Order (Dkt.
17   # 20) at 2), counsel for Defendant National Railroad Passenger Corporation (“Amtrak”)
18   contacted the court to request a conference regarding a discovery issue. Amtrak’s motion
19   to compel (MTC (Dkt. # 18)) shall stand as its statement on the discovery issue. The
20   court ORDERS Plaintiffs Mayze Daniels and Darrell Parodi (collectively, “Plaintiffs”) to
21   jointly file a single statement of no more than five (5) pages responding to the discovery
22   //


     ORDER - 1
              Case 2:20-cv-00295-JLR Document 21 Filed 12/17/20 Page 2 of 2




 1   issue and providing brief argument in support of their position. Plaintiffs must file their

 2   statement no later than Wednesday, December 30, 2020, at 5:00 p.m.

 3          The court further ORDERS the parties to appear at a telephonic hearing on

 4   Tuesday, January 5, 2021, at 1:00 p.m. Parties are directed to call in at 866-590-5055

 5   and use the access code 1228416 # to join the telephonic hearing at the designated time.

 6          The court cautions Plaintiffs that failure to fully comply with this order may

 7   constitute grounds for sanctions up to and including dismissal. The Clerk is DIRECTED

 8   to send a copy of this order to Plaintiffs.

 9
           Dated this 17th day of December, 2020.
10

11
                                                       A
                                                       JAMES L. ROBART
                                                       United States District Judge
12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
